Title: To Benjamin Franklin from David Hall, 20 June 1765
From: Hall, David
To: Franklin, Benjamin


Dear Sir,
Philada. June 20. 1765
Yours, of February 14. and April 13. came safe to hand, and are the only Letters I have received from you since your Arrival in England. The Double Demy is arrived in Sparks: but, as it was not done up in Cases, and pretty near the Bottom of the Vessel, the Corners of some of the Bales got wet a little, which occasioned some Damage, but not much.
The Stamp Act is a Thing the People here in general, dislike prodigiously, and it certainly will hurt the Printers and Paper-makers in an extraordinary Manner. The Customers for the Gazette are now, and have for some time past ever since they heard of that Law, been leaving off fast, and most of them, from the Disposition they shew now, will drop the Paper, when the Act takes Place, being resolved, as they say, not to pay any thing towards that Tax they can possibly avoid; and News Papers, they tell me, they can, and will, do without; so that there is the greatest Reason to fear that the Number of our Customers, from the First of November next, will be very trifling; and the Two Shillings Duty on every Advertisement, will knock off the greatest Part of them likewise. I should be glad to be informed (as the Law seems not clear in it) how it is with respect to the Advertisements, as I have been told that Two Shillings Duty is to be paid for every Advertisement, as often as it appears in any News Paper, and others say, that it is only Two Shillings, let the same Advertisement appear as often as you will, which makes a very great Odds. And as the Stamp is a new Thing here, should be glad you would inform me of any thing else you think proper relating to it.
Mr. Parker has been here this last Week, about your Affairs with me, but as he writes you by this Ship, and sends a State of our Accounts, so far as we have gone, it is needless for me to say anything about it. Mrs. Franklin and Sally are both well, and, no Doubt, write you by this Opportunity. Have sent you the Papers, My Wife desires to be most affectionately remembered to you. The Two line Brevier Letters you said you had sent for Nine Months before you went to England, are not yet come; have you made any Enquiry about them? I am, Dear Sir, Yours, &c.
D. Hall
Mr. FranklinSent by the Prince George, Capt. Robinson.
